Citation Nr: 1341927	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals of left ankle injury than the 20 percent assigned effective March 17, 2009.

2.  Entitlement to a higher initial evaluation for left foot plantar fasciitis than the 10 percent rating assigned effective January 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1966 to February 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which implemented a grant of service connection for residuals of a left ankle injury from a March 2008 Board decision.  The RO assigned an initial 10 percent evaluation for residuals of left ankle injury beginning February 24, 1998.  The Veteran appealed the initial rating and effective date.  

In April 2009, the RO granted a higher initial evaluation for residuals of left ankle injury of 20 percent effective from March 17, 2009.  It also granted service connection for left foot plantar fasciitis with left Achilles tendonitis and assigned an initial noncompensable evaluation for that disorder.  The Veteran perfected an appeal for the noncompensable initial rating for left foot plantar fasciitis, and it is on appeal.  

In September 2010, the RO granted an earlier effective date for service connection for residuals of left ankle injury of February 18, 1998, assigning the prior, 10 percent evaluation for that disorder from that date.

The Veteran testified at a Decisions Review Officer (DRO) hearing in January 2009, and testified before the undersigned Veterans Law Judge in April 2011.  Both hearing transcripts are of record.  

In November 2011, the Board remanded the issues currently on appeal and denied 
an effective date prior to February 18, 1998 for service connection for residuals of left ankle injury. 

The Veteran appealed the November 2011 Board denial of an earlier effective date to the Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand that part of the Board's November 2011 decision that denied an effective date prior to February 18, 1998 for residuals of left ankle injury. 

In March 2013, the Board awarded a March 3, 1994 effective date for assignment of a 10 percent evaluation for residuals of a left ankle injury.  It denied a rating in excess of 10 percent prior to March 17, 2009.  The issues currently on appeal were remanded for additional development and now return for appellate review.  

In November 2013, the RO awarded additional separate ratings for the Veteran's left foot and ankle.  The decision included an award for service connection for Morton's neuroma of the left foot with hallux rigidus as 10 percent disabling effective January 8, 2009.  Another service connection award for Achilles tendonitis status post rupture of Achilles tendon with a 10 percent rating beginning April 18, 2011.  It also awarded an increased rating for the currently appealed left foot plantar fasciitis of 10 percent beginning January 8, 2009.  

A review of the Virtual VA electronic folder (efolder) contains duplicate copies of VA treatment records and examination reports.  No additional pertinent evidence that is not already associated with the claims folder is of record. 

In July 2009, the Veteran asserted that she had a leg length discrepancy (i.e. shortening of the leg).  VA treatment records from September 2010 also support her assertion.  The issue of service connection for a shortening of the leg has been raised by the record during the pendency of the Veteran's appeal. However, since the claim has not been adjudicated in the first instance by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and thus, they are, again, REFERRED to the AOJ for development and adjudication.


FINDINGS OF FACT

1.  Beginning March 17, 2009, the Veteran's service-connected left ankle disability does not approximate a severe foot injury; ankylosis is not demonstrated. 

2.  The Veteran's service-connected plantar fasciitis, left foot, has been manifested by pain and tenderness; functional impairment approximating more than a moderate disability has not been shown.


CONCLUSIONS OF LAW

1.  Beginning March 17, 2009, the criteria for a rating in excess of 20 percent for a left ankle sprain with instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5270, 5271, 5284 (2013).

2.  The criteria for a rating in excess of 10 percent for service-connected plantar fasciitis, left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.57, 4.71a, DCs 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal for higher initial ratings arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nonetheless, the record indicates that the Veteran was provided with adequate VCAA notice in July 2009.   Specifically, the RO notified the Veteran of information and evidence necessary to substantiate her increased rating claim for her left foot plantar fasciitis with Achilles tendonitis.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The claims were readjudicate multiple times by the agency of original jurisdiction (AOJ), most recently in the November 2013 supplemental statement of the case.  The Veteran had ample opportunity to submit information and evidence in light of the July 2009 notice before the AOJ.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  The duty to notify has been met. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

As noted the appeal is limited to ratings beginning March 17, 2009.  VA has obtained pertinent VA and private treatment for this time period.  She was afforded March 2009, June 2010, January 2012, and June 2013 VA examinations to assess the severity of her service-connected left ankle and foot disabilities.  A November 2013 VA examination addendum was also obtained.  The Board has considered her contentions that the March 2009 and June 2010 clinical findings were inaccurate and/or did not completely account for the nature and severity of her symptoms.  Due to her reports, she was afforded an updated clinical examination in June 2013.  There is no indication that the Veteran's left ankle or foot disabilities have materially increased since the June 2013 VA examination.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the January 2009 DRO hearing and April 2011 Board hearing, the presiding VA officials identified the issues on appeal.  The Veteran provided testimony as to all treatment received for her service connected left ankle and foot disabilities and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In November 2011 and March 2013, the Board remanded the claims to further assist the Veteran in obtaining outstanding medical records and furnishing an updated VA examination.  The duties imposed by Bryant were thereby met.

In the November 2011 and March 2013 remands, the Board instructed the AOJ to obtain updated treatment records, schedule another VA examination, and readjudicate the claims following the development.   Pertinent VA and private treatment records from 2009 to 2011 have been obtained.  A VA examination was conducted in June 2013 to assess the severity of the Veteran's service-connected left ankle and foot disabilities.  The November 2013 addendum was made to ascertain whether any distinction between service and non-service connected left foot disorders could be made.  The June 2013 examination was thorough, contained all pertinent findings, and was responsive to the questions posed by the Board.  Accordingly, the AOJ substantially complied with all of the Board's relevant  remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

As discussed above, VA has fulfilled its obligations to notify and assist.  The appeal is ready for review on the merits.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Factual Background

VA podiatry clinic records from January 2009 show that the Veteran complained about a painful left ankle.  Neurosensory and dermatological findings were within normal limits.  She had mild edema and tenderness.  Anterior drawer test was positive for instability.  The examiner also noted plantar fasciitis.  She diagnosed lateral left ankle instability, plantar fasciitis, and Achilles tendonitis.  

The Veteran had a March 2009 VA left ankle and foot examination.  Clinical observation showed her to have an antalgic gait.  She exhibited tenderness and guarding of movement for her left ankle and had positive anterior drawer sign, indicative of instability.  Left ankle dorsiflexion was to 8 degrees with pain and plantar flexion was to 24 degrees with pain.  The examiner stated that ankylosis was not present.  X-rays were unremarkable.  The examiner diagnosed chronic left ankle sprain with instability, pattern loss of motion, associated chronic peroneal tendonitis, and mild Achilles tendonitis.  

For her left foot, the VA examiner noted findings of tenderness on the base of her heel.  The examiner did not observe painful motion, swelling, instability, weakness, or abnormal weight bearing.  He again described a mild antalgic gait secondary to chronic ankle strain.  No excessive shoe wear or arch supports were observed.  X-rays showed minimal degenerative changes in the first metatarsal phalangeal joint.  The examiner diagnosed mild plantar fasciitis.  

In April 2009, the Veteran described her symptoms.  She had pain, tingling, and numbness in her foot with sharp pain in the arch area.  She limited walking and standing due to foot pain.  She constantly used sports wraps and was recommended for a Ritchie brace.  She believed she may have tarsal tunnel syndrome.  

The Veteran submitted a May 2009 statement.  She contended that the March 2009 VA examination did not fully reflect all the pain and limitations caused by her service connected disabilities.  She had trouble finding shoes due to pes planus and believed she had tarsal tunnel syndrome due to her neurological symptoms.  She also did not realize the March 2009 VA examination would cover her foot and had additional medical records she wanted the examiner to consider.  

VA podiatry clinic records from July 2009 show that the Veteran had 5/10 pain in both feet.  She had a left ankle support brace, but stopped wearing it due to pain under her foot.  Clinical examination showed moderate pain/ tenderness with palpation to the lateral plantar foot and 3rd sub metatarsal head.  She had moderate flattening of medial arches.  The examiner noted she had altered neurological status in her left foot secondary to spinal stenosis.  She diagnosed bilateral pes planus and prescribed orthotics.  

The Veteran revisited the VA podiatry clinic in October 2009 and January 2010.  She reported that the orthotics fit well, but she continued to have pain.  Clinical findings were similar to June 2009.  The examiner maintained the pes planus diagnosis.  

In July 2009, January 2010, February 2010, and March 2010 statements, the Veteran disputed the some of the March 2009 VA examination findings.  She reported having abnormal weight bearing, painful motion, and weakness.  She was not evaluated for pes planus.  She had an extremely painful Morton's neuroma that caused numbness.  She also contended that her left leg was shorter than her right leg and caused her right foot problems.  She contended that her service connected left foot and ankle disabilities affected many activities of daily living.  She requested a new VA examination.  

VA reexamined the Veteran in June 2010.  The examiner reviewed the claims folder and recited the pertinent medical history.  The Veteran reported that she limited standing to 15 to 30 minutes and could not walk more than 1/4 of a mile.  Clinical examination showed an antalgic gait.  The examiner noted left ankle tenderness and guarding of movement.  The left calf and quadriceps were approximately 2 centimeters smaller than the right.  Ankle instability was found.  The Veteran exhibited mild pain along the Achilles tendon insertion.  Left ankle dorsiflexion was to 10 degrees with pain and plantar flexion was to 24 degrees with pain.  No ankylosis was observed.  Left ankle X-rays showed a small calcaneal plantar spur.  The examiner diagnosed chronic left ankle sprain with residual instability, mild loss range of motion and mild Achilles tendonitis.  

The June 2010 VA clinical examination for her left foot showed that the examiner believed the Veteran's current diagnosis of cavus conflicts with the prior diagnosis of pes planus.  The Veteran reported pain in her medial instep and metarsal heads.  She had midfoot stiffness.  Clinical examination showed tenderness.  Achilles and midfoot alignment were normal.  Pronation was not observed.  She had an arch during both weight and non-weight bearing stances.  The examiner noted pain upon manipulation.  He described her gait as mildly antalgic secondary to her left ankle disability.  However, she did not use a cane or crutch.  She had normal shoe wear with custom medial arch supports.  X-rays showed mild bilateral degenerative arthritis of the first metatarsophalangeal joint.  Bilateral small calcaneal plantar spurs and bilateral pes planus were also noted.  The examiner diagnosed plantar fasciitis associated with chronic left ankle sprain and mild bilateral pes planus deformities, left metatarsalgia secondary to expected aging outcomes.  He indicated that pes planus was age related.  

From May 2010 to March 2011, the Veteran visited a private podiatrist (V.M.T., DPM).  She initially had complaints of increased left foot pain from an incident where she heard a severe "snapping" sound in her left foot.  On her initial May 2010 evaluation, she had an intact neurovascular status.  Pain on palpation on 2nd, 3rd metatarsal-tarsal and 3rd interspace of the left foot was observed with edema in the 3rd interspace.  Pain was also found during anterior compression of the forefoot and manipulation of the 3rd and 4th metatarsals.  X-rays did not show any severe changes to the bone structure.  The private podiatrist diagnosed left foot sprain with painful arthralgia and midtarsal joint and neuroma of the 3rd interspace.  

In June 2010, the private podiatrist assessed Achilles tendonitis with mild peroneal tendonitis.  A September 2010 entry showed the Veteran had an abnormal gait and suggested a leg length discrepancy.  In October 2010, clinical examination revealed normal neurological function in her left foot.  The examiner also suggested a normal arch was present.  

In March 2011, the Veteran reported hurting her left ankle after a fall about two weeks ago.  She had swelling and aching that gradually improved.  Clinical examination showed pain with manipulation and palpation to the Achilles tendon and enlargement.  Edema was found in the region.  The examiner assessed mild ankle sprain and continued neuroma 3rd interspace of the left foot.  

A left ankle MRI was taken in April 2011.  It showed the following: chronic posttraumatic changes with spurring at the lateral malleolus and anteroinferior calcaneal spur; high grade partial tear of the distal Achilles' tendon measuring 3 cm in longitudinal span with pre-Achilles bursitis noted; sprain of the anterior talofibular and posterior calcaneofibular ligaments; stable low grade partial tears of the peroneous longus and brevis tendons; and resolved plantar fasciitis.  

The Veteran was afforded a hearing before the undersigned in April 2011.  She reported having pain due to Achilles tendonitis.  It improved with physical therapy, but began hurting again when she started walking.  She had constant pain until she started using a cast to prevent rupturing.  Her private physician recommended surgery for her left foot neuroma.  Her left foot was very weak and she could not move it by herself.  She believed her left ankle symptoms were tantamount to ankylosis.  Her toes were also immobilized.  She contended that the June 2010 VA examiner did not adequately evaluate her symptoms.  

Private medical records from July 2011 reflect that the Veteran had been using a walking cast for the past three months and finally realized improvement.  She continued to have some weakness in her leg.  She denied having excessive pain in her Achilles tendon, but noticed a lump in the area.  Clinical examination showed normal neurovascular findings.  The examiner noted mild edema for the neuroma at the third interspace and sensitive Achilles tendon.  The examiner diagnosed Achilles tendon rupture associated with the left ankle and neuroma third interspace left foot.  He remarked that the Achilles tendon had greatly improved, while the neuroma had not.  

Private medical records from October 2011 show that the Veteran continued to have left heel pain.  She had stopped physical therapy due to lack of improvement.  Neurological examination was within normal limits.  She had pain with manipulation and palpation of the plantar medial aspect of the left foot.  Pain and tightness was associated with the left Achilles tendon.  The examiner diagnosed Achilles tendonitis with partial rupture associated with the left ankle, heel spur syndrome with plantar fasciitis of the left foot, and neuroma third interspace left foot.  He recommended an ankle brace.  

In November 2011, the Veteran's husband reported that the Veteran had constant left ankle and foot pain.  She had trouble climbing stairs at their residence and difficulty with prolonged walking.  

In December 2011, the Veteran reported that her left foot was very painful.  She had orthics and altered her gait to avoid aggravating the left foot neuroma.  She experienced left foot numbness on a daily basis and could not move her four small (left) toes.  Physical therapy had been unsuccessful.  She could only walk short distances and had a boot cast from April to July 2011.    

An MRI taken in December 2011 revealed findings suggestive of an interstitial tear and associated tendonitis and findings suggestive of split peroneal brevis tendon.   Mild arthritis of the midfoot and plantar fasciitis was also found.  

The Veteran was afforded a VA examination in January 2012.  However, she presented in crutches.  She injured her right ankle after a recent fall.  

The Veteran was afforded a VA examination in June 2013 with review of the claims folder.  The examiner diagnosed status post left Achilles tendon rupture and service connected residuals of left ankle sprain, left plantar fasciitis, and left Achilles tendonitis.  She reported having a left Achilles tendon rupture about two years ago.  She had pain in both her left foot and ankle.  She denied any surgical history.  Left ankle plantar flexion was to 30 degrees with endpoint pain.  Dorisflexion was to 10 degrees with endpoint pain.  The examiner noted functional impairment from restricted motion, weakened movement, excess fatigability, pain, swelling, and disturbance of locomotion.  She exhibited full muscle strength.  She had a positive anterior drawer test.  Ankylosis was not observed.  She did not use any assistive devices for ambulation.  

For the foot portion of the examination, the examiner diagnosed hallux rigidus and left Morton's neuroma.  The examiner assessed the hallux rigidus symptoms as mild.  He also noted that the left foot small toes do not actively dorsiflex, but extensor and flexor hallucis longus was intact.  

In a November 2013 addendum, another VA examiner reviewed the claims folder.  He could not differentiate service connected left ankle sprain from the Achilles tendonitis rupture.  He could also not relate the impact of the various foot disorders affecting the plantar area on the service connected left ankle sprain.   

(i)  Left ankle sprain with instability, rated as 20 percent disabling beginning March 17, 2009

Beginning March 17, 2009, the Veteran's left ankle disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 for marked limitation of motion.  The rating criteria define a normal ankle range of motion from 0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II.  A 20 percent rating is the maximum schedular rating under that particular DC.  Higher schedular ratings are available under DC 5270 for ankylosis of the ankle joint.  38 C.F.R. § 4.71a, DC 5270.  

Also for consideration are the more general rating criteria for miscellaneous foot injuries under DC 5284.  38 C.F.R. § 4.71a, DC 5284.  It provides a 30 percent rating for severe foot injuries.  Id.  

The Veteran contends a higher rating is warranted for her left ankle.  As explained below, the preponderance of the evidence is against the claim.

As noted above, 20 percent is the maximum schedular rating under the currently assigned DC 5271.  38 C.F.R. § 4.71a, DC 5271.  The record does not show that the left ankle is in a fixed position to warrant consideration as ankylosis under DC 5270.  38 C.F.R. § 4.71a, DC 5270; (See March 2009, June 2010, and June 2013 VA examination reports).  The Veteran contends that her left ankle symptoms are tantamount to ankylosis.  She used a walking cast from approximately April to June 2011.  The Board does not consider the use of an assistive walking cast to approximate ankylosis as there is no indication her ankle joint was actually immobilized in a fixed position during such treatment.  Multiple objective clinical assessments show an absence of left ankle ankylosis.  See VA examination reports from March 2009, June 2010, and June 2013.  The Board finds the multiple objective clinical assessments showing an absence of ankylosis more persuasive than the Veteran's subjective reports and contentions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  An increased rating for ankylosis is not warranted.  Id.; 38 C.F.R. § 4.71a, DC 5270.

DC 5284 for other foot injuries is the only other potentially applicable DC, which allows for a 30 percent rating for severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  Here, the Veteran has a separate 10 percent rating for Achilles tendonitis, Morton's neuroma, and plantar fasciitis of the left foot.  The ankle left sprain and instability symptoms must be separately evaluated from the Achilles tendonitis and foot symptoms to avoid rating duplicative symptoms.  38 C.F.R. § 4.14.

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree:  serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in an increased rating decision.  Id.

The Board finds that the left ankle sprain and instability does not approximate the "severe" level of disability pursuant to 38 C.F.R. § 4.71a, DC 5284.  The lay statements submitted by the Veteran and her husband show that the Veteran is limited in walking, standing, or climbing stairs.  They also show that she has significant pain.  However she is shown to have non-service connected spinal stenosis and also has separately rated Achilles tendonitis and left foot disabilities.  (See July 2009 VA podiatry records).  The lay statements are unclear as to the impairment stemming solely from left ankle sprain as opposed to other service and non-service connected disabilities.  The lay statements are not probative to approximate a severe foot disability.  Moreover, VA clinical examinations show that the Veteran has retained some movement and function in her left ankle despite having significantly restricted range of motion.  In sum, considering all the evidence of record, the Board finds that the Veteran does not have ankylosis or severe foot disability such that a higher rating for left ankle sprain and associated instability would be warranted.  38 C.F.R. § 4.71a, DCs 5270, 5271, 5284.  The preponderance of the evidence is against the award of a rating in excess of 20 percent for the service connected left ankle sprain and associated instability.  

The Board has further considered whether an increased rating is warranted for the newly service connected Achilles tendonitis under DC 5311 for moderate muscle injury, which is separately rated from the above discussed left ankle sprain.  38 C.F.R. § 4.73, DC 5311 Muscle Group XI.  Achilles tendonitis clinical assessments were listed as mild in March 2009 and June 2010.  An April 2011 MRI confirms that the Veteran had a partial tear of her Achilles tendon.  She wore a walking boot to heal the tear.  By July 2011, her treating podiatrist characterized the Achilles tendon as greatly improved.  Most recent clinical examination from June 2013 showed that she had full muscle strength.  Clinical examinations have not shown muscle atrophy or severe ankle deformity.  Based upon the clinical assessments above, the Veteran's Achilles tendonitis does not approximate a moderately severe injury within Muscle Group XI.  Id.  An increased separate rating for Achilles tendonitis is not warranted.  Id.

In summary, higher initial ratings for the Veteran's service connected left ankle sprain with instability and separately rated Achilles tendonitis are not warranted.  The claim for a higher initial rating for a left ankle sprain with instability is denied.  

(ii)  Left foot plantar fasciitis, 10 percent disabling beginning January 8, 2009

The Veteran's service-connected plantar fasciitis of the left foot, which is not a disability specifically listed under VA's rating schedule, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5276.  Here, the RO has determined that the Veteran's plantar fasciitis is most appropriately rated by analogy as acquired flat foot.  

Under DC 5276 for acquired flat foot, a 10 percent rating is warranted for moderate symptoms, identified as weight-bearing line over or medial to the great toe, inward bowing of the tendon achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for bilateral severe symptoms, identified as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. (Unilateral severe symptoms warrant a 20 percent rating.) 
A 50 percent rating is warranted for pronounced bilateral symptoms, identified as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon achillis on manipulation, not improved by orthopedic shoes or appliances.  (A 30 percent rating is assigned for unilateral pronounced symptoms.)  38 C.F.R. § 4.71a, DC 5276 (2013).

Upon review, the evidence fails to indicate that the Veteran experiences severe symptoms such that a 20 percent rating is warranted under DC 5276.  The Veteran's primary complaint is left foot pain.  Pain is contemplated in the 10 percent rating.  The Veteran's plantar fasciitis has been clinically characterized as mild on at least two occasions.  See March 2009 VA examination report; December 2011 MRI report.  It even resolved for a period of time.  See April 2011 MRI report.  Most recently, the June 2013 VA examiner declined to diagnose plantar fasciitis following clinical examination of the left foot.  See June 2013 VA examination report.  The Board acknowledges the Veteran's subjective complaints of left foot pain.  However, the clinical evidence does not suggest the Veteran's plantar fasciitis is severe.  A rating in excess of 10 percent for plantar fasciitis is denied.  38 C.F.R. § 4.71a, DC 5276.  

The Veteran is also service connected for Morton's neuroma with hallux ridigus pursuant to DC 5279.  38 C.F.R. § 4.71a, DC 5279 (2013).  Under DC 5279, anterior metatarsalgia (Morton's neuroma), whether unilateral or bilateral, warrants a 10 percent evaluation.  Id.  As the Veteran's is already in receipt of the maximum schedular rating, DC 5279 is not for further consideration.  Id.

The general DC 5284 for other foot injuries is the other potentially applicable DC, which provides a 20 percent rating for moderately severe foot injury and, as noted, a 30 percent rating for severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  The Veteran is in receipt of separate ratings for plantar fasciitis, Achilles tendonitis, and ankle sprain with instability.  Her neuroma symptoms overlap with these separately rated service connected disabilities which affect the same anatomical region.  In other words, service connected plantar fasciitis, Achilles tendonitis, and ankle sprain with instability symptoms cannot be considered in determining an appropriate rating for Morton's neuroma under the general foot injury rating criteria.  Id.; 38 C.F.R. § 4.14.  

The Board has considered the complaints and findings of numbness, altered gait, edema and pain as specific neuroma symptoms.  (See various Veteran statements from July 2009, January 2010, February 2010, March 2010, and December 2011).  However, altered gait and pain symptoms are intertwined with separately rated disabilities affecting the left foot and ankle region and it is difficult to ascribe these  symptoms solely due to the neuroma alone.  38 C.F.R. § 4.14.  The Veteran has asserted that the neuroma causes a separate symptom of numbness in her left foot.  See various Veteran statements from July 2009, January 2010, February 2010, and March 2010.  The neurological impairment from neuroma appears to be an inability to dorsiflex her left [non-big] toes.  See June 2013 VA examination report.  
However, she is shown to have non-service related lumbar radiculopathy affecting her left leg, which also poses neurological impairment in the same anatomical region and cannot be considered for current rating purposes.  See id; July 2009 VA podiatry records.  

In brief, the evidence is not entirely clear on the wholly separate amount of impairment due to the neuroma.  38 C.F.R. § 4.14.  Again, DC 5279 clearly contemplates 10 percent as the maximum rating for a neuroma.  For these reasons, the Board declines to assign a higher rating under DC 5284 for a moderately severe or severe foot injury based upon the evidence on left foot neuroma recited above.  Id.; 38 C.F.R. § 4.71a, DC 5284.    

In summary, a higher initial rating or additional separate rating is not warranted for the Veteran's left foot plantar fasciitis or Morton's neuroma.  38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5276, 5279, 5284.  The claim is denied.  

Extraschedular considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left ankle and foot disabilities are fully contemplated by the rating criteria.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms include restricted motion, pain, weakness, swelling, excess fatigability, numbness, and disturbance of locomotion.  The degree of disability exhibited for both left ankle and foot is contemplated by the rating schedule.  The service connected left ankle and foot disabilities are not productive of frequent hospitalizations or marked interference with employment.  The evidence does not suggest any extraordinary symptoms beyond what the schedular criteria contemplate.  The assigned rating fully contemplates occupational interference from diminished use of the left ankle and foot.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration of the Veteran's rating claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran retired from longstanding job in 2005.  She has not asserted that she is unemployed due to any service connected disability.  TDIU is not for further consideration at this time.  


ORDER

An initial rating in excess of 20 percent beginning March 17, 2009 for a left ankle disability is denied.

An initial rating in excess of 10 percent beginning January 8, 2009 for plantar fasciitis of the left foot is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


